The opinion in this case was originally written by Commissioner Ray, which opinion was approved by the court. This opinion was, upon petition, withdrawn and a rehearing granted and an opinion written by Commissioner Foster was approved by the court. To this opinion Commissioner Reid filed his dissenting opinion, but the opinion of Commissioner Foster, having received the approval of a majority of the Justices of the court, became the opinion of the court, and under the rules Commissioner Reid's dissenting opinion is not published. However, Mr. Justice Hunt has filed his dissenting opinion incorporating therein the original opinion of Commissioner Ray in toto.
I have carefully examined the record and briefs in this case as well as the several opinions, and in the light of this record I am unable to agree with either the conclusion reached by Commissioner Foster or the reasoning employed in reaching it. In my judgment the original opinion written by Commissioner Ray reaches the correct conclusion, and I therefore concur in the dissenting opinion filed herein by Mr. Justice Hunt.